DETAILED ACTION
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.


Rejections under 35 USC § 112(a)
	The remarks do not address the rejections under 35 USC § 112(a), therefore the rejection stands as reiterated below.

Rejections under 35 USC § 112(b)
	Claim 50 has been clarified by amendment to require structure to the function of particle beam movement.  Therefore, this rejection is withdrawn.  However, the claim still recites contradictory language and therefore is vague and indefinite as discussed herein below.

Rejections under 35 USC § 102
	The remarks take the position that Vierlinck does not disclose or suggest movement that follows a path of the particle beam through an interior of the irradiation target and it also does not disclose or suggest movement along a perimeter of an irradiation target.  
	Initially, the instant specification does not disclose a single embodiment that requires:
wherein the at least part of the collimator holding the fingers is computer-controllable to move in multiple dimensions…where movement in the multiple dimensions in the irradiation field comprises (i) movement that follows a path of the particle beam through an interior of a cross-section of the irradiation target to block the first part of the particle beam at the interior and (ii) movement along a perimeter of the irradiation target that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at the perimeter of the irradiation target”.  
That is, the specification teaches that the collimator may do either movement (i) or movement (ii), however, there is no suggestion that the collimator is computer controllable to move in multiple dimensions both through an interior cross-section and along a perimeter of the irradiation target.  Indeed, such a movement is contradictory since if the collimator holder is moving through an interior cross-section of an irradiation target then it cannot be also moving along the perimeter thereof.	
	Further claim 50 requires that the collimator be computer controlled to move in multiple dimensions.  This is taught by Vierlick (see figure 4 and paragraph [0042]).  The limitations defining the movement in multiple dimensions with respect to the scanning particle beam are defined functionally as following a particle beam or moving along a perimeter.  As discussed previously, Vierlinck may be a scanning particle beam scanning a plane orthogonal to the z-axis over the target volume ([0005], [0149] and [0154]).  Further the collimator is capable of moving in a plane perpendicular to the axis of the delivered beam ([0141]).   Therefore, since beam and the collimator are capable of being moved within the same plane, the collimator of Vierlinck is capable of following a path of the particle beam through the interior of the irradiation target or along the "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. ”.  In the instant case, Vierlinck teaches all structural characteristics and is capable of performing the claimed functional limitations, thus the claimed is not distinguishable from the device of Vierlinck.  Moreover, Vierlinck teaches movement of collimator in multiple dimensions around a perimeter of the irradiation target as seen in figure 7b (note multi-dimensional movement of “A”,  “B” and C).  Therefore, by appling such multi-dimensional movement to the disclosed deviations as a result of pencil beam scanning (paragraph [0149] and [0154]) would result in a multi-dimensional movement along the perimeter of the irradiation target.
	The remarks further take the position that the movements are not incidental.  The examiner agrees, however since the movements are not structurally distinguished over Vierlinck the claim is still anticipated.  Specifically, the collimator is merely computer-controllable to move in multiple dimension, the movement in the multiple dimensions is not required to be computer controlled.  Therefore, provided that the device is capable of the claimed movements the limitations are met.

Rejections under 35 USC § 102: Svesson 
	Claim 50 has been amended to overcome the rejection in view of Svesson.

 Rejections under 35 USC § 102: Pu in view of Otto or Vierlinnck et al.
	Claim 50 has been amended to overcome the rejection in view of Pu.  However, is now obvious over Pu in view of Vierlinck as discussed herein below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-56, 58-64, 66 and 75-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification lacks written description for “where movement in the multiple dimensions in the irradiation field comprises (i) movement that follows a path of the 
That is, if the collimator follows the path of the particle beam through an interior of the irradiation target, it cannot simultaneously move along the perimeter.  Paragraphs [0081]-[0084] separately teach claimed motions (i) and (ii).  However, there is no disclosure of a collimator edge following the particle beam through an interior of the irradiation target and around the perimeter. 
Claims 51-56, 58-64, 66 and 75-78 are rejected by virtue of their dependencies on a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-56, 58-64, 66 and 75-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Claim 50 lacks enabling disclosure for “the collimator holding the fingers is computer-controllable to move in multiple dimensions…where movement in the multiple dimensions in the irradiation field comprises (i) movement that follows a path of the particle beam through an interior of a cross-section of the irradiation target to block the first part of the particle beam at the interior and (ii) movement along a perimeter of the irradiation target that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at the perimeter of the irradiation target.”
The breath of the claims allows for any computer control to move the collimator holder in the multiple dimensions including a path that follows the particle beam and moves along a perimeter of the irradiation target.  However, the specification is silent as to any algorithm or program to be performed by a computer to achieve the claimed multi-dimensional movement such that the collimator holder follows a path of the particle beam or moves along the perimeter.  The nature of the claimed invention is to either provide defined or shape edges to the particle beam that reaches the patient by tracking the particle beam along the edges of the irradiation target ([0080] and [0082]) or to track the particle beam within the interior of the irradiation target so as to provide uniformity of dosage or coverage in the interior ([0081] and [0084]).  However, without an algorithm or program to perform such tracking either along the perimeter or within the interior, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.  The state of the prior art discussed in Flynn (US pgPub 2016/0199667) allows for tracking the edge of the target while a spot where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations”.  In the instant case, the specification teaches in paragraph [0083]:
“The movement of a collimator may be controlled in various ways. For example, the current through magnet 108 may correspond to the deflection of the particle beam by the magnet and, thus, the knowing the current through the magnet and the location of the irradiation target relative to the magnet, a computer system controlling operation of the scanning system can determine the projected location of the irradiation spot. And, knowing the location of the radiation spot, the computer system can control the scanning system, in particular the collimator, to track movement of the irradiation spot along all or part of its motion, as described herein. In some implementations, the computer system can control the scanning system, in particular the collimator, so that the collimator arrives at a location before the particle beam spot arrives at that location, as described in more detail below.”
That is, the specification only teaches how the location of the particle beam spot is determined, however does not disclose how the computer system controlling the scanning system can determine the projected location or how the computer controls the collimator to track movement of the irradiation spot is based on a known location.  That is, knowing a position at an instant does not equate directly to a following/tracking motion of a moving particle beam.  These control steps are not discussed in any detail in the specification.  Moreover, considering that the  claim requires the collimator to move along the perimeter of the irradiation target to block a portion of the beam, then not only is the position of the scanning beam required to be known, but also the location of the perimeter of the irradiation target.  The computer controller is not disclosed to determine the perimeter of the irradiation target and correlate the perimeter with the particle beam motion such that the collimator can follow the particle beam by the information derived therefrom.
  Therefore, the claimed invention fails to meet the enablement requirement under 35 USC § 112(a).
Claims 51-56, 58-64, 66 and 75-78 are rejected by virtue of their dependencies on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-56, 58-64, 66 and 75-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 is vague and indefinite for reciting contradictory language.  Specifically, claim 50 recites: “where movement in the multiple dimensions in the irradiation field comprises (i) movement that follows a path of the particle beam through an interior of a cross-section of the irradiation target to block the first part of the particle beam at the interior and (ii) movement along a perimeter of the irradiation target that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at the perimeter of the irradiation target”.  That is, if the collimator follows the path of the particle beam through an interior of the irradiation target, it cannot simultaneously move along a perimeter of the irradiation target.  No unambiguous determination can be made.  
Claims 51-56, 58-64, 66 and 75-78 are rejected by virtue of their dependencies on a rejected base claim.
Claim 77 is similarly indefinite because if the edge blocks at the perimeter of the irradiation target it is unclear how the same edge defined by fingers can simultaneously block the particle beam at the interior.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50, 52-53, 55, 58, 77 and 78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vierlinck et al. (US pgPub 2015/0133713).
Regarding claim 50, Vierlinck teaches a particle therapy system (fig. 1) comprising: 
a particle accelerator (101) to generate a particle beam (0090); 
at least one scanning magnet ([0005], wherein [0094] teaches using the PBS technique) to move the particle beam relative an irradiation target in a patient ([0005], [0149], [0154]); and 
a collimator (fig. 3, 108) between the at least one scanning magnet and the patient ([0099] teaches a telescope to bring collimator as close as possible to the area  of the patient to be irradiated, thus downstream of the scanning magnet and of the 
wherein the at least part of the collimator (fig. 3, 108) holding the fingers (114) is computer-controllable to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet ([0141] collimator is moved in a plane perpendicular to the axis of the delivered beam, [0116] teaches the translation is in the x and y direction. Figure 3 shows the collimator 108 supporting leaves 114.  See also paragraph [0160].  Thus 108 is computer controlled to move in multiple dimensions (xy) within the irradiation field (i.e. provided by scanning the beam via the scanning magnets, [0005].  See also correction applied based on the determination of the deviation of the beam with respect to the isocenter as a function of pencil beam scanning see [0149], [0154])) where the irradiation field comprises a plane that is at an angle to the particle beam (scanning orthogonal to the irradiation beam, thus irradiation field comprises a plane that is at a 90 degree angle to the particle beam see paragraph [0005]), where movement in the multiple dimensions  in the irradiation field (two dimensional movement of figure 4) comprises (i) movement that follows a path of the particle beam through an interior 
Regarding claim 52, Vierlinck teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0005]).
wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles ([0010] and [0014] teaches scanning has an influence on the deviation of the beam with respect to the position of the isocenter, abstract teaches correction by moving the collimator).
Regarding claim 53, Vierlinck teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (as seen in figure 3).
Regarding claim 55, Vierlinck teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient (abstract).
Regarding claim 58, Vierlinck teaches wherein the multiple dimensions comprise Cartesian X and Y dimensions (0116).
Regarding claim 77, Vierlinck teaches wherein the movement that follows the path of the particle beam through the interior of the irradiation target enables the edge defined by extension or retraction of the fingers to block part of the particle beam at the interior of the irradiation target, the interior of the irradiation target being within the perimeter of the irradiation target ([0141] and [0005] since the beam and the collimator are scannable in the same plane, Vierlinck is capable of blocking the particle beam at the interior of the irradiation target within the perimeter).
Regarding claim 78, Vierlinck teaches wherein the part of the particle beam at the interior of the irradiation target comprises a spot of the particle beam that is entirely within the perimeter of the irradiation target, the spot comprising a cross-section of the particle beam ([0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50-52, 55 and 59-64 is rejected under 35 U.S.C. 103 as being unpatentable over Pu (US pgPub 2013/0053617) in view of Vierlinck et al.

a particle accelerator to generate a particle beam ([0025]);
at least one scanning magnet (21, 22) to move the particle beam relative an irradiation target in a patient ([0025]); and
a collimator (6), between the at least one scanning magnet and the patient (as seen in figure 1), wherein the collimator comprises fingers that are arranged in parallel, and that are computer-controllable to extend and to retract relative to a part of the collimator holding the fingers (inherent to multi-leaf collimators, see figure 9), where positioning of the fingers at least one of extension or retraction of the fingers defines an edge and blocks a first part of the particle beam from reaching the patient while allowing the second part of the particle beam to reach the irradiation target (as seen by the aperture of figure 9, some of the beam is blocked by leaves and other parts are allowed to pass through to patient).
Pu fails to disclose wherein the at least part of the collimator holding the fingers is computer-controllable to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet, where the irradiation field comprises a plane that is at an angle to the particle beam, and where movement in the multiple dimensions in the irradiation field comprises (j) movement that follows a path of the particle beam through an interior of a cross-section of the irradiation target to block the first part of the particle beam at the interior and (ii) movement along a perimeter of the irradiation target that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at the perimeter of the irradiation target.
However, Verlinck  teaches wherein the at least part of the collimator (fig. 3, 108) holding the fingers (114) is computer-controllable to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet ([0141] collimator is moved in a plane perpendicular to the axis of the delivered beam, [0116] teaches the translation is in the x and y direction. Figure 3 shows the collimator 108 supporting leaves 114.  See also paragraph [0160].  Thus 108 is computer controlled to move in multiple dimensions (xy) within the irradiation field (i.e. provided by scanning the beam via the scanning magnets, [0005].  See also correction applied based on the determination of the deviation of the beam with respect to the isocenter as a function of pencil beam scanning see [0149], [0154])) where the irradiation field comprises a plane that is at an angle to the particle beam (scanning orthogonal to the irradiation beam, thus irradiation field comprises a plane that is at a 90 degree angle to the particle beam see paragraph [0005]), where movement in the multiple dimensions  in the irradiation field (two dimensional movement of figure 4) comprises (i) movement that follows a path of the particle beam through an interior cross-section of the irradiation target (since the beam is scannable in the same plane (cross-section of irradiation target) to block the first part of the particle beam at the interior (via motions in figure 4) the collimator is capable of following the particle beam and blocking the first part of the particle beam at the interior of irradiation target, see discussion above regarding MPEP 2114) and (ii) movement along a perimeter of the irradiation target (figure 4 shows x and y movements, thus collimator is capable of movement along the perimeter of the irradiation target.  See further discussion in response to arguments section above) that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at least at a perimeter of the irradiation target ([0094]).

Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])
Regarding claim 51, Pu et al. teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at edges of the irradiation target (figure 9 shows a zig-zag pattern where the interior 65 is scanned more quickly than the edge of the target because the edges of the target require the beam to be slowed and the direction changed, while scanning inside the target is a linear path).
Regarding claim 52, Pu teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0025]).
Pu differs from the claimed invention by not disclosing wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles.

Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])
Regarding claim 55, Pu teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient ([0048]).
Regarding claim 59, Pu teaches wherein the collimator is rotatable (via rotating gantry).
Regarding claim 60, Pu teaches wherein the collimator is computer-controlled to track movement of the particle beam (by gantry rotation the beam tracks the collimator).
Regarding claim 61, Pu teaches wherein the edge comprises an edge of an aperture (as seen in figure 9).
Regarding claim 62, Pu teaches wherein the collimator has an area that is less than half the area of the plane (define a plane twice as large as the collimator).
Regarding claim 63, Pu teaches wherein the collimator has an area that is less than a quarter of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).
Regarding claim 64, Pu teaches wherein the collimator has an area that is less than an eighth of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. and Verlinck in view of Gall (US pgPub 2009/0140672) and further in view of Verster (USPN 3,024,379).
Regarding claim 54, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
Pu differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the 
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) from a plasma column (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and to output the received particles from the cavity (as seen in figure 1A), wherein the magnetic field is between 4 Tesla (T) and 20T ([0016]).
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).
The combined device differs from the claimed invention by not disclosing a regenerator to provide a magnetic field bump within the cavity to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel; wherein the magnetic field is between 4 Tesla (T) and 20T and the magnetic field bump is at most 2 Tesla.
However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently provide a bump) within the cavity (8 is within cavity 1 as seen in figure 1) to thereby 
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
While Vester does not specifically disclose the bump magnetic field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the strength to be less than 2 Telsa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Claims 56, 66 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Verlinck in view of Goezinger et al. (US pgPub 2006/0033042).
Regarding claims 56, Verlinck et al. teaches a computer to control operation of the collimator so that the at least part of the collimator moves based on the movement of the particle beam (see discussion in claim 50 above, [0005], [0149] and [0154]).
Verlinck et al.  fails to disclose an energy degrader that is between the at least one scanning magnet and the patient, the energy degrader to receive the particle beam, the energy degrader comprising a beam- transmissible material that allows the particle 
Goezinger et al. teaches an energy degrader (depth modulator 6) that is between the at least one scanning magnet (8) and the patient (20), the energy degrader to receive the particle beam (5), the energy degrader comprising a beam- transmissible material that allows the particle beam to pass through the energy degrader (abstract, note modifying the depth of penetration inherently requires the degrader to have a beam transmissible material) and thereby change an energy of the particle beam ([0022]); and a computing system (SAMB, [0012]) to control operation of the energy degrader ([0057]) so that the energy degrader moves during movement of the particle beam ([0063] teaches simultaneous with transverse motion of the ion beam, modification of the penetration depth, wherein paragraph [0022] teaches the depth of penetration is modified by moving the plates).
	Goezinger et al. modifies Verlinck et al.  by providing energy modulation such that the depth of the ion beam may be controlled.
	Since both inventions are directed towards ion beam therapy, it would have been obvious to one of ordinary skill in the art to apply the depth modulator of Goezinger et al. to the device of Verlinck et al.  because it would compensate for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009]).
	Claim 66 recites substantially commensurate limitations as claim 56 and is rejected for the same reasons as discussed in the rejection of claim 56. Additionally, 
Regarding claim 75, the Verlinck et al. in view of Goezinger teaches an energy degrader comprising plates (9/10) that are movable into and out of a path of the particle beam (as indicated by double sided arrows), the plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target ([0022]).

Claims 76 is rejected under 35 U.S.C. 103 as being unpatentable over Vierlinck in view of Flynn (US pgPub 2016/0199667).
Regarding claim 76, Vierlinck fails to teach teaches an energy degrader between the at least one scanning magnet and the collimator, the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target.
Flynn teaches an energy degrader between the at least one scanning magnet and the collimator (range modulation system (350) is directly upstream DTC 312, as seen in figure 6a, thus downstream scanning magnets 54 seen in figure 2), the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target (fig. 6a-b shows an alternative embodiment using wedges 350 for range modulation, [0094]).
Flynn modifies Vierlinck by providing an energy degrader.
Since both inventions are directed towards collimation of scanning beams, it would have been obvious to one of ordinary skill in the art to have the range shifter of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881